FILED
                            NOT FOR PUBLICATION                             NOV 02 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



OLIVER HILSENRATH,                               No. 08-15726

              Plaintiff - Appellant,             D.C. No. 07-CV-04162-CW

  v.
                                                 MEMORANDUM *
EQUITY TRUST (JERSEY) LIMITED
and CANDOVER INVESTMENTS PLC,

              Defendants - Appellees.



HANA HILSENRATH and OLIVER                       No. 08-15728
HILSENRATH,
                                                 D.C. No. 07-CV-03312-CW
              Plaintiffs - Appellants,

  v.

EQUITY TRUST (JERSEY) LIMITED; et
al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Claudia A. Wilken, District Judge, Presiding

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                            Submitted October 19, 2010 **


Before: O’SCANNLAIN, TALLMAN and BEA, Circuit Judges.


      Oliver and Hana Hilsenrath appeal pro se the district court’s Orders

dismissing their actions against Equity Trust and other foreign corporations and

citizens, alleging RICO violations, malicious prosecution, extortion, obstruction of

justice and violations of due process arising from a 2001 settlement agreement.

We have jurisdiction under 28 U.S.C. § 1291. Our review is de novo, Pebble

Beach Co. v. Caddy, 453 F.3d 1151, 1154 (9th Cir. 2006), and we affirm.

      The district court properly dismissed the claims against Candover

Investments PLC, Insinger de Beaufort Holdings SA, and Jardine Matheson

Holdings Limited because it lacked personal jurisdiction over these non-resident

defendants. See Yahoo! Inc. v. La Ligue Contre Le Racisme, 433 F.3d 1199, 1205

(9th Cir. 2006) (requiring a non-resident to have “substantial, continuous, and

systematic” contacts in a forum for a court to exercise general jurisdiction, and

“purposefully direct” activities and transactions within the forum for a court to

exercise specific jurisdiction).



        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                         -2-                           08-15726, 08-15728
      The district court also properly dismissed the claims against Equity Trust

(Jersey) Limited and its executives on the ground that Jersey is an adequate

alternative forum and the balance of private and public interest factors favors

dismissal. See Piper Aircraft Co. v. Reyno, 454 U.S. 235, 254 n. 22, 257 (1981).

      AFFIRMED 1.




      1
             Appellee’s motion to take judicial notice is denied as unecessary.

                                         -3-                           08-15726, 08-15728